

117 HR 3992 RH: Protect Older Job Applicants Act of 2021
U.S. House of Representatives
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 91117th CONGRESS1st SessionH. R. 3992[Report No. 117–127]IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Ms. Garcia of Texas introduced the following bill; which was referred to the Committee on Education and LaborSeptember 23, 2021Additional sponsors: Mr. Scott of Virginia, Ms. Wild, Mr. Jones, Mr. Grijalva, Mr. DeSaulnier, Mr. Sablan, Mrs. Hayes, Ms. Bonamici, Ms. Wilson of Florida, Ms. Lee of California, Mr. Rush, Mr. Beyer, Mr. García of Illinois, Ms. Norton, Mr. Bowman, Mr. Mfume, Ms. Jayapal, Ms. Speier, Mr. Danny K. Davis of Illinois, Ms. Waters, Ms. Adams, Mr. Cicilline, Ms. Matsui, Mr. Lawson of Florida, Mr. Green of Texas, Ms. Dean, Mr. Ruiz, Ms. Ross, Ms. Newman, Mr. Cárdenas, Mr. Gallego, Mr. Young, Ms. Pressley, Mr. Castro of Texas, Mr. Espaillat, Mr. Mrvan, Mr. Yarmuth, Mr. Costa, Mr. Evans, Mrs. Axne, Ms. Johnson of Texas, Mr. Norcross, Mr. Takano, Ms. Leger Fernandez, Mr. Morelle, Mr. Levin of Michigan, Mr. Courtney, Ms. Williams of Georgia, Mrs. Watson Coleman, Ms. Barragán, Mrs. McBath, Ms. Jackson Lee, Mr. Payne, Ms. McCollum, Ms. Tlaib, Ms. Lois Frankel of Florida, Ms. Roybal-Allard, Mr. Pocan, Mr. Larson of Connecticut, Mr. Soto, Mr. Allred, and Mr. PappasSeptember 23, 2021Reported with amendments, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on June 17, 2021A BILLTo amend the Age Discrimination in Employment Act of 1967 to prohibit employers from limiting, segregating, or classifying applicants for employment.1.Short titleThis Act may be cited as the Protect Older Job Applicants Act of 2021 or POJA Act of 2021.2.Prohibition against limiting, segregating, or classifying applicants for employmentSection 4(a)(2) of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 623(a)(2)) is amended—(1)by inserting or applicants for employment after employees, and(2)by inserting or as an applicant for employment after employee.Amend the title so as to read: A bill to amend the Age Discrimination in Employment Act of 1967 to prohibit employers from limiting, segregating, or classifying applicants for employment..September 23, 2021Reported with amendments, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed